Exhibit 10.6

 

FIRST NON-NEGOTIABLE PROMISSORY NOTE

 

$92,948,714

 

New York, New York

August 15, 2003

 

ABX Air, Inc., a Delaware corporation (the “Maker”), for value received, hereby
unconditionally promises to pay to Airborne, Inc., a Delaware corporation (the
“Holder”), the principal sum of $92,948,714, plus all accrued but unpaid
interest thereon, at 12:00 noon New York time on August 15, 2028 (the “Payment
Date”), at the offices of DHL Holdings (USA), Inc. (“DHL Holdings”), 1200 South
Pine Island Road, Suite 3000, Plantation, FL 33321, or to make such payment as
may otherwise be directed in writing by the Holder from time to time in
accordance with the terms of this promissory note (this “Note”). The terms and
conditions of this Note are set forth below.

 

Terms and Provisions

 

Section 1. Payments. All payments to be made by the Maker hereunder shall be
made without set-off or counterclaim, in United States dollars in immediately
available funds at the office of DHL Holdings or such other place as may be
designated by the Holder in writing from time to time. Whenever any payment
hereunder shall be stated to be due on a day that is not a Business Day (as
defined in Section 10), such payment shall be made on the next succeeding
Business Day.

 

Section 2. Interest.

 

(a) The Note shall bear interest at a rate of five percent (5%) per annum,
payable in cash on each December 1st and June 1st (each, an “Interest Payment
Date”). Interest shall be computed on the basis of a year of 365 days for actual
days elapsed and shall be payable from the date hereof on each Interest Payment
Date until maturity (whether as stated, by acceleration or otherwise), on demand
in respect of any past due amounts and upon payment in full of this Note on the
Payment Date. Interest shall accrue and be paid by the Maker in arrears on each
Interest Payment Date until maturity. Anything in this Note to the contrary
notwithstanding, the Holder shall not be permitted to charge or receive, and the
Maker shall not be obligated to pay, interest in excess of the maximum rate from
time to time permitted by applicable law.

 

(b) Any principal, interest or any other amount hereunder which is not paid when
due (whether as stated, by acceleration or otherwise) shall, to the extent
permitted by law, thereafter bear interest at a rate of two percent (2%) per
annum above the rate described above.

 

Section 3. Prepayment. The Maker may at any time and from time to time, with two
(2) Business Days prior written notice to the Holder, prepay in immediately
available funds, this Note in whole or in part without premium or penalty;
provided that such prepayment is accompanied by the payment of all unpaid
interest accrued to the date of prepayment and any other amounts due under this
Note; provided, further, that each partial prepayment shall be in an amount not
less than $100,000 or a whole multiple thereof (or, if less, the remaining
outstanding principal amount thereof). Amounts prepaid may not be re-borrowed.

 



--------------------------------------------------------------------------------

Section 4. Repayment on a Change of Control. The Maker shall give the Holder
written notice in the event of a Change of Control (as defined below) at or
prior to its consummation prior to the Payment Date. Upon receipt of such
notice, the Holder shall have 60 days to demand in writing the repayment in full
of this Note, plus all accrued but unpaid interest hereon, and the Maker hereby
unconditionally agrees that it shall, on the second (2nd) Business Day following
the receipt of such demand from the Holder, pay to the Holder, in immediately
available funds, an amount equal to the entire outstanding principal amount of
this Note, plus all accrued but unpaid interest thereon.

 

For purposes of this Note, a “Change of Control” means the occurrence of any of
the following: (i) during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the directors of the Maker
(together with any new directors whose election by such directors or whose
nomination for election by the stockholders of the Maker was approved by a vote
of a majority of the directors of the Maker then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved), and together with any directors who are
affiliates of DHL Worldwide Express B.V. (“DHL”), cease for any reason to
constitute a majority of the directors of the Maker then in office, (ii) any
merger, consolidation or other business combination with or into any other
entity, or any other similar transaction, whether in a single transaction or
series of related transactions where (A) the stockholders of the Maker
immediately prior to such transaction in the aggregate cease to own at least
fifty percent (50%) of the voting securities of the entity surviving or
resulting from such transaction (or the ultimate parent thereof) (such ownership
being based solely on the voting securities of the Maker owned by such
stockholders immediately prior to such event) or (B) any Person (as defined in
Section 10) becomes the beneficial owner of more than fifty percent (50%) of the
voting securities of the entity surviving or resulting from such transaction (or
the ultimate parent thereof), (iii) any transaction or series of related
transactions after which in excess of fifty percent (50%) of the Maker’s voting
power is held by any Person or group (within the meaning of Regulation 13D under
the Securities Exchange Act of 1934), or (iv) any sale, transfer, lease,
assignment, conveyance, exchange, mortgage or other disposition of all or
substantially all of the assets, property or business of the Maker, other than
(A) in connection with the granting of any security interest pursuant to the
Maker’s senior credit facility (provided, however, that if any secured party
takes possession or control of any such pledged asset, a Change of Control shall
be deemed to have occurred) or (B) any transaction in the ordinary course of
business involving the sale and leaseback of any aircraft (provided, however,
that such transaction does not involve all or substantially all of the Maker’s
aircraft). Notwithstanding the foregoing, a “Change of Control” shall not mean
(x) any transaction contemplated by the Merger Agreement dated March 25, 2003,
by and among DHL, Atlantis Acquisition Corporation and Airborne, Inc. (the
“Merger Agreement”) or the other Transaction Documents (as defined in the Merger
Agreement), (y) any transaction to which DHL, Deutsche Post AG or any of their
controlled Affiliates is a party or (z) any transaction which has been approved
in writing by the Holder.

 



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. The Maker hereby represents and
warrants to the Holder that (i) the Maker is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, has the
full power and authority to make, deliver and perform this Note and its
obligations hereunder on the terms and conditions hereof, (ii) the execution,
delivery and performance of this Note have been duly authorized by the Maker,
and this Note has been duly executed and delivered on behalf of the Maker, (iii)
no consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority (as defined in Section 10) or any other
Person is required in connection with the debt hereunder or with the execution,
delivery, performance, validity or enforceability of this Note, except for
consents, authorizations, filings and notices that have been obtained or made
and are in full force and effect, (iv) this Note constitutes a legal, valid and
binding obligation of the Maker enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (v) the execution,
delivery and performance of this Note will not violate any requirement of law or
any of the applicable articles or certificates of incorporation, bylaws or
similar organizational documents of the Maker or its Subsidiaries and (v) no
Event of Default (as defined below) has occurred and is continuing.

 

Section 6. Events of Default. If:

 

(a) the Maker fails to pay the principal amount in accordance with the terms of
this Note;

 

(b) the Maker fails to pay any interest on this Note or any fee or any other
amount (other than an amount referred to in clause (a) of this Section 6)
payable under this Note, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of thirty (30) days;

 

(c) the Maker fails to observe or perform in any material respect any covenant,
condition or agreement contained in this Note, and such defect shall continue
for a period of sixty (60) days after notice is given by the Holder to comply
with such covenant, condition or agreement;

 

(d) any representation or warranty made by the Maker in or in connection with
this Note or any amendment or modification hereof or waiver hereunder proves to
have been incorrect in any material respect when made and such defect shall
continue for a period of sixty (60) days after notice is given by the Holder to
comply with such representation or warranty;

 

(e) the Maker or any of its Subsidiaries commences any case, proceeding or other
action (i) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to its debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for any substantial part
of its assets, or the Maker makes a general assignment for the benefit of its
creditors; or

 



--------------------------------------------------------------------------------

(f) there shall be commenced against the Maker or any of its Subsidiaries any
case, proceeding or other action of a nature referred to in paragraph (e) above
which (i) results in the entry of an order for relief for any such adjudication
or appointment or (ii) remains undismissed, undischarged or unbonded for a
period of sixty (60) days;

 

then, and in any such event (each, an “Event of Default”), the Holder may, by
notice of default given to the Maker in writing (including by facsimile
transmission), declare any unpaid principal, accrued but unpaid interest and all
other amounts payable under this Note to be immediately due and payable without
presentment, demand, protest or other notice of any kind on the part of the
Holder. Any cure periods provided for in this Section 6 shall be available from
time to time in respect of subsequent failures or deficiencies so long as this
Note remains outstanding.

 

Section 7. Ranking. The obligations of the Maker in respect of this Note shall
rank pari passu with all other unsubordinated debt of the Maker.

 

Section 8. Covenants. Until the principal of and interest and all other amounts
due on this Note have been paid in full, the Maker covenants and agrees with the
Holder that:

 

(a) Fundamental Changes. The Maker will not, and will not permit any of its
Subsidiaries to, (i) merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, (ii) sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its equity interests (other than with
respect to the Maker) or assets, or all or substantially all of the equity
interests or assets of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), (iii) liquidate or dissolve or (iv) agree to do any of
the foregoing; provided, however, that (x) the Maker may enter into or agree to
enter into any of the transactions described in clauses (i) or (ii) above if the
surviving entity resulting from such transaction expressly assumes all
obligations and liabilities of the Maker under this Note, at which point the
surviving entity will become the Maker, and (y) any wholly owned Subsidiary of
the Maker may merge into or consolidate with the Maker or any of the Maker’s
other wholly owned Subsidiaries.

 

(b) Restricted Payments. The Maker will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to declare or make, directly or
indirectly, any dividend or other distribution (whether in cash, securities or
other property) with respect to any equity interests in the Maker or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interests in the Maker or any option, warrant or other right to acquire
any such equity interests in the Maker (each, a “Restricted Payment”); provided
that (i) the Maker may declare and pay dividends with respect to its equity
interests payable solely in additional shares of its equity securities, (ii) the
Maker may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Maker and
its Subsidiaries in effect on

 



--------------------------------------------------------------------------------

the date hereof, (iii) so long as no Event of Default shall have occurred and be
continuing, the Maker may pay an annual cash dividend on its common stock in an
amount not to exceed $1,000,000 in the aggregate, (iv) any wholly owned
Subsidiary of the Maker may make Restricted Payments to the Maker or to any
other wholly owned Subsidiary of the Maker and (v) if (A) the ACMI Agreement,
dated as of August 15, 2003, by and between the Maker and Airborne, Inc. (the
“ACMI Agreement”) expires without renewal pursuant to its terms or is terminated
by the Maker following a default by Airborne, Inc. (or its assignee under the
ACMI Agreement) and (B) no Event of Default has occurred and is continuing, then
the Maker shall be permitted to make Restricted Payments in an amount not to
exceed 50% of its Consolidated Net Income (as defined in Section 10) for any
fiscal year; provided that the Maker shall only be permitted to make Restricted
Payments pursuant to this clause (v) if the Consolidated Tangible Net Worth (as
defined in Section 10) of the Maker (x) is equal to or greater than $43,853,000
on the date such Restricted Payment is made and (y) will not fall below
$43,853,000 as a result of making such payment.

 

(c) Limitations on Asset Sales. The Maker shall not, and shall not permit any of
its Subsidiaries to, sell, lease, convey, transfer or otherwise dispose, whether
in a single transaction or a series of related transactions, of any property or
asset, including (subject to Section 8(c)) the capital stock of any Subsidiary
(any such event, an “Asset Sale”), unless the consideration received from such
Asset Sale is at least equal to the fair market value of the property, asset or
capital stock sold as determined in good faith (taking into account any
assumption of indebtedness in connection with such disposition, if any) by
resolution of the Board of Directors of the Maker; provided, however, that a
board resolution shall not be required for any bona fide arm’s-length (i) Asset
Sale made in the ordinary course of business consistent with past practice, (ii)
sale-leaseback transaction or (iii) Asset Sale involving aggregate consideration
of less than $10,000,000.

 

(d) Transactions with Affiliates. The Maker will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, in each case involving
$1,000,000 or more, any of its Affiliates (as defined in Section 10), except (i)
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Maker or such of its Subsidiaries, as the case may be,
than would be obtained in an arm’s-length basis transaction with a Person who is
not an Affiliate, (ii) transactions between or among the Maker and its
Subsidiaries and (iii) any Restricted Payment permitted by clause (b) of this
Section 8.

 

(e) Notices. The Maker hereby covenants that so long as any principal, interest
or other amount remains outstanding and unpaid under this Note, the Maker shall
notify the Holder promptly (and in any event, within three business days) upon
the occurrence of any Event of Default of which it has knowledge.

 

(f) Financial Statements. The Maker shall furnish to the Holder:

 

(i) as soon as available, but in any event not later that ninety (90) days after
the end of each fiscal year of the Maker, a copy of the audited consolidated
balance sheet of the Maker and its consolidated Subsidiaries as at the end of
such year and the related audited

 



--------------------------------------------------------------------------------

consolidated statements of income and of cash flows for such year prepared in
accordance with GAAP, setting forth in each case in comparative form the figures
for the previous year and certified by an independent certified public
accountants of nationally recognized standing; and

 

(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of the Maker, the unaudited consolidated balance sheet of the Maker and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter prepared in
accordance with GAAP, setting forth in each case in comparative form the figures
for the previous year, certified by the chief executive officer, president or
chief financial officer of the Maker, but in any event, with respect to
financial matters, the chief financial officer of the Maker (each a “Responsible
Officer”) as being fairly stated in all material respects (subject to normal
year-end audit adjustments); provided, however, that no such certification shall
be required with respect to any such period for which the Maker is required to
file such financial statements pursuant to the Securities Exchange Act of 1934,
as amended.

 

(g) Certificates; Other Information. The Maker shall furnish to the Holder:

 

(i) concurrently with the delivery of the financial statements referred to in
clause (f)(i) of this Section 8, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate; provided, however,
that no such certification shall be required with respect to any such period for
which the Maker is required to file such financial statements pursuant to the
Securities Exchange Act of 1934, as amended;

 

(ii) concurrently with the delivery of any financial statements pursuant to
clause (f) of this Section 8, a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, the Maker during such
period has observed or performed in all material respects all of its covenants
and other agreements, and satisfied in all material respects every condition
contained in this Note to be observed, performed or satisfied by it, and that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate; and

 

(iii) promptly, such additional financial and other information as the Holder
may from time to time reasonably request.

 

Section 9. Fees and Expenses. The Maker agrees to pay all of the Holder’s
reasonable costs and out-of-pocket expenses (including fees and disbursements of
counsel) arising in connection with the enforcement of, and preservation of
rights under, this Note; provided, however, in connection with any legal action,
Holder shall not be entitled to such costs or expenses if Holder does not
prevail. The Maker agrees to indemnify the Holder for, and to hold the Holder
harmless from, any loss or expense which the Holder may sustain or incur as a
consequence of default by the Maker in payment of any principal of or interest
or any other amount on this Note.

 



--------------------------------------------------------------------------------

Section 10. Definitions. As used in this Note, the following terms shall have
the following meanings:

 

“Affiliates” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday or Sunday or a day on which
national banking institutions in the city of New York, New York are authorized
or obligated by law or executive order to be closed.

 

“Consolidated Net Income” means, for any period, the aggregate of the net income
(or loss) of the Maker and its Subsidiaries for such period, on a consolidated
basis, determined in accordance with GAAP; provided that there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Maker or is merged into or consolidated with the Maker or any
of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of the Maker) in which the Maker or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Maker or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Maker to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary and (d) the
income arising out of sale and leaseback transactions.

 

“Consolidated Net Worth” means, as to any Person and its Subsidiaries, the sum
of its capital stock, capital in excess of par or stated value of shares of its
capital stock, retained earnings (or accumulated deficit) and any other account
which, in accordance with GAAP, constitutes stockholders equity, excluding any
treasury stock.

 

“Consolidated Tangible Net Worth” means, as to any Person, the Consolidated Net
Worth of such Person and its Subsidiaries less the amount of all intangible
items, including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names, write-ups of
assets and any unallocated excess costs of investments in Subsidiaries over
equity in underlying net assets at dates of acquisition, all determined in
accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign, federal, state, provincial or local
government or any agency, authority, subdivision or instrumentality of any of
the foregoing, including any court, tribunal, department, bureau, commission or
board, or any quasi-governmental or private body exercising any regulatory,
taxing, inspecting or other governmental authority.

 

“Legal Requirement” means any statute, ordinance, code, law, rule, regulation,
order or other requirement, standard or procedure enacted, adopted or applied by
any Governmental Authority (including judicial decisions applying common law or
interpreting any other Legal Requirement) applicable to a Person, its business
and its operations.

 

“Person” means a natural person, corporation, partnership, limited partnership,
limited liability company, trust or unincorporated organization or similar
entity, or a Governmental Authority.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including share capital.

 

“Subsidiary” means, with respect to any Person, another Person (i) of which
greater than fifty percent (50%) of the capital stock, voting securities, other
ownership or equity interests having voting power under ordinary circumstances
to elect directors or similar members of the governing body of such corporation
or other entity (or, if there are no such voting interests, greater than fifty
percent (50%) of the equity interests) are owned or controlled, directly or
indirectly, by such first Person or (ii) of which such first Person is a general
partner or similar controlling member or otherwise has the ability to designate
a majority of the members of the board of directors or other controlling body
thereof.

 

Section 11. Governing Law; Venue. This Note shall be governed by and construed
and enforced in accordance with the laws of the State of New York. Each of the
parties hereto irrevocably and unconditionally (i) agrees to be subject to, and
hereby consents and submits to, the exclusive jurisdiction of the United States
District Court for the Southern District Court of New York located in the
borough of Manhattan in the City of New York, or if such court does not have
jurisdiction, the Supreme Court of the State of New York, New York County, for
the purposes of any suit, action or other proceeding arising out of this Note or
any of the transactions contemplated hereby, (ii) agrees not to commence any
legal proceedings related hereto except in such courts, (iii) to the extent such
party is not otherwise subject to service of process in the State of New York,
appoints The Corporation Trust Company, as such party’s agent in the State of
New York for acceptance of legal process, (iv) agrees that service made on any
such agent set forth in (iii) above shall have the same legal force and effect
as if served upon such party personally within such state and (v) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
specified by law.

 



--------------------------------------------------------------------------------

Section 12. Successors and Assigns; Assignment. This Note shall inure to the
benefit of, and be binding upon, the Holder and the Maker and their respective
successors, permitted assigns, heirs, executors and administrators. Except as
provided herein, this Note may not be transferred or assigned by either party
without the prior written consent of the of the other party; provided that the
Holder may transfer and assign this Note to DHL or any of DHL’s controlled
Affiliates without the Maker’s prior consent.

 

Section 13. Entire Agreement. This Note and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the Holder and the Maker with regard to the subjects hereof.

 

Section 14. Severability. In case any provision of this Note shall be invalid,
illegal or unenforceable in any jurisdiction, such provision shall be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting or impairing the validity, legality and enforceability of the
remaining provisions hereof, and any such invalidity, illegality or
unenforceability shall not invalidate or render illegal or unenforceable such
provision in any other jurisdiction.

 

Section 15. Amendment and Waiver. Subject to applicable law, this Note may only
be amended pursuant to a written agreement executed by each of the Maker and
either (x) DHL Holdings (USA), Inc. or its successor entity or (y) any
subsequent Holder pursuant to Section 12 hereof, and, and no waiver of
compliance with any provision or condition of this Note and no consent provided
for in this Note shall be effective unless evidenced by a written instrument
executed by each of the Maker and either (A) DHL Holdings (USA), Inc. or its
successor entity or (B) any Holder pursuant to Section 12 hereof. No waiver of
any term or provision of this Note shall be construed as a further or continuing
waiver of such term or provision or any other term or provision.

 

Section 16. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Note, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.

 

Section 17. Notices. All notices, requests, claims, demands and other
communications under this Note shall be in writing and shall be deemed to have
been duly given to the Holder or the Maker if delivered in person or sent by
overnight delivery (providing proof of delivery) to such party at the following
addresses (or at such other address for the Holder or the Maker as shall be
specified by like notice) on the date of delivery, or if by facsimile, upon
confirmation of receipt:

 

If to the Holder:

  

Airborne, Inc.

c/o DHL Holdings (USA), Inc.

1200 South Pine Island Road

Suite 3000

Plantation, FL 33324

 



--------------------------------------------------------------------------------

     Attention: General Counsel      Telephone: 954-888-7140      Telecopier:
954-888-7159

If to the Maker:

  

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

     Attention: Joseph C. Hete      Telephone: 937-382-5591      Telecopier:
937-382-2452

With a copy (which shall not constitute notice) to:

   O’Melveny & Myers LLP      400 South Hope Street      Los Angeles, CA 90071  
   Attention: C. James Levin, Esq.      Telephone: 213-430-6578      Telecopier:
213-430-6407

 

Section 18. Titles and Subtitles. The titles of the sections and subsections of
this Note are for convenience of reference only and are not to be considered in
construing this Note.

 

Section 19. Mutilated, Destroyed or Missing Notes. If a mutilated Note is
surrendered to the Maker or the Maker receives evidence to its satisfaction of
the destruction, loss or theft of this Note, the Maker shall issue a replacement
Note. If reasonably required by the Maker, an indemnity bond must be supplied by
the Holder that is sufficient in the reasonable judgment of the Maker to protect
the Maker from any loss it may suffer if this Note is replaced. The Maker may
charge for any reasonable expenses in replacing the Note.

 

Section 20. Waiver of Presentment, Demand and Dishonor. The Maker hereby waives
presentment, demand, protest or other notice or formality of any kind with
respect to this Note.

 

Section 21. Confidentiality. The Holder covenants and agrees that, except as
required by the provisions of any Legal Requirement for which the Holder is
obligated, the Holder shall use commercially reasonable efforts not to disclose
any information provided to it hereunder.

 

Section 21. Reduction of Principal Amount. The Holder acknowledges that the
principal amount set forth in this Note may be reduced pursuant to the terms of
the ACMI Agreement.

 

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

ABX AIR, INC.

By:

 

 

--------------------------------------------------------------------------------

   

    Name:

   

    Title:

 